  Case: 4:20-cv-00697-RWS Doc. #: 20 Filed: 10/09/20 Page: 1 of 1 PageID #: 54




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 SHERNISE HOLLINS, individually, and on
 behalf of all others similarly s ituated,
                                                        Case No.: 4:20-cv-00697
      Plaintiff,
                                                        Honorable Judge Rodney W. Sippel
 V.

 REGIONS BANK,

      Defendant.

                    STIPULATION OF DISMISSAL WITH P

         Plaintiff, SHERNISE HOLLINS, and Defendant, REGIONS BANK, by and through their

undersigned counsel, and pursuant to Fed. R. Civ. P. 41(a)(l)(A)(ii) hereby stipulate to a dismissal

with prejudice of Plaintiff's individual claims against REGIONS BANK. The parties further

stipulate to the dismissal of the class claims without prejudice pursuant to Fed. R. Civ. P. 23(e).

Each party to bear its own attorney's fees and costs.


Dated: October 8, 2020                              Respectfully Submitted,

 SHERNISE HOLLINS                                   REGIONS BANK

 Isl Mohammed 0. Badwan                             Isl Scott J. Helfand (with consent)
 Mohammed 0. Badwan                                 Scott J. Helfand, #6283064
 SULAIMANLAWGROUP, LTD.                             HUSCH BLACKWELL LLP
 2500 South Highland A venue                        120 S. Riverside Plaza, Suite 2200
 Suite 200                                          Chicago, Illinois 60606
 Lombard, Illinois 60 148                           Phone: (3 12) 655- 1500
 + I 630-575-818 1                                  Fax: (312)655-1501
 mbadwan@sulaimanlaw.com                            seatt.helfand@huschblackwelI. com
